Gill, J.
We have carefully examined the brief filed by the appellants in this case, and note the many errors complained of, and the careful and painstaking argument of counsel, wherein they seek to show that the court erred in its construction of the law'applicable to this case, but we are of the opinion that the court’s construction of that law was in all respects correct. An examination of the laws of the Chickasaw Nation (section 2 of the act of October 10, 1876; Laws Chickasaw Nation, p. 105) provides that the leasing of land within the limits of the nation is absolutely prohibited, under heavy penalties, except that by the second section citizens are permitted to lease lands for a term not exceeding a year. Munzesheimer & Daube have recognized the plaintiff’s right to this land, and recognized her as their landlord; and the defendants (appellants here), having succeeded only to whatever rights Munzesheimer & Daube had in said lands, cannot be heard in this case to dispute the right of the landlord to recover possession of these premises upon breach of the contract or at the end. of the term, nor can they set up any outstanding titles as against their landlord’s title. A lease made in the Chickasaw Nation for a longer term than one year is absolutely void, and at the end of the year, no matter what the length of the term, nor the conditions of the lease, the landlord would have the right to declare the lease at an end, and re-enter and take possession of the land. We are therefore of opinion that the demurrer to the answer was well taken, and that the demurrer to the reply was bad, and that all that remained to be heard in this case was the question of the value of the lands. Upon this question the defendants failed and refused to introduce any evidence, *545although the court allowed them the privilege of so doing or not. The jury ascertained the amount of damages, and the judgment of the court was upon the verdict of the jury, and should be sustained, and therefore said judgment is herein affirmed.
Clayton and Raymond, JJ., concur.